         Case 1:19-cr-00696-PAE Document 268 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                        -v-                                            19-CR-696 (PAE)

 ARI TEMAN,                                                                  ORDER

                                Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court’s order at Docket 267 erroneously reported, on page 2, the amount of

restitution owed by defendant Ari Teman. The amount due is $259,340.32, as reflected in the

Court’s restitution order, see Dkt. 264. The $333,000 sum, which the order at Docket 267

erroneously cited, instead refers to the total loss caused by the offense.



       SO ORDERED.

                                                           PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: August 23, 2021
       New York, New York
